In The


Court of Appeals


Ninth District of Texas at Beaumont

____________________


NO. 09-07-156 CV

____________________


IN RE JOHN HENRY BOYKIN




Original Proceeding



MEMORANDUM OPINION
	The petition for writ of mandamus filed by John Henry Boykin seeks to compel his
appellate attorney to file a motion to withdraw and also seeks to compel the trial court to hold
a hearing on whether Boykin should be permitted to represent himself in Appeal No. 09-06-265 CR.  Contrary to the allegation in the mandamus petition, Boykin's appellate counsel did
file a motion to withdraw.  On March 22, 2007, we abated Boykin's appeal and remanded
the case to the trial court for a hearing on counsel's motion to withdraw and to admonish
Boykin regarding self-representation.  Boykin has an adequate remedy through the normal
appellate process.  See generally In re State ex rel. De Leon, 89 S.W.3d 195, 196-97 (Tex.
App.--Corpus Christi 2002) (orig. proceeding).  The petition for writ of mandamus, filed
March 20, 2007, is denied.
	WRIT DENIED.
									PER CURIAM
Opinion Delivered March 29, 2007
Before McKeithen, C.J., Gaultney and Horton, JJ.